11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Clayton Mountain, LLC;                  * From the 29th District Court
Clayton Mountain Resort, LLC;             of Palo Pinto County,
Independent Subcontractors, LLC;          Trial Court Nos. C46164-3 & C46164-4
Premium Sandstone Group, LLC;
Premium Sandstone Supply, LLC;
Ramrock Holdings, LLC; Sundance
Tiny Homes, LLC; Clayton Mountain
Construction, LLC; Arenisca Holdings,
LLC; Clayton Mountain Group, LLC;
Clayton Mountain Holdings, LLC; Clayton
Mountain Management, LLC; Discount Stone,
LLC; Pastoraska Holdings LLC; 7R Club,
LLC; Sundance Club Food and Beverage, LLC;
and Sundance Club Hospitality, LLC,

Vs. No. 11-20-00034-CV                       * August 5, 2021

Suzann Ruff,                                 * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the orders below. We reverse the portions of the trial court’s January 16,
2020 and February 18, 2020 orders in which it awarded attorney’s fees to Suzann
Ruff and render judgment that Suzann take nothing on her request for attorney’s
fees. We otherwise affirm the trial court’s January 16, 2020 and February 18, 2020
orders.   The costs incurred by reason of this appeal are taxed 50% against
Appellants and 50% against Suzann Ruff.